Exhibit 10.14D

ALIGN TECHNOLOGY, INC.

AMENDMENT TO

2005 INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

This Align Technology, Inc. Amendment to 2005 Incentive Plan Notice of Grant of
Restricted Stock Units (the “Amendment”) is entered into as of March 8, 2007 by
and between Align Technology, Inc., a Delaware corporation (the “Align”) and
Thomas M. Prescott (the “Executive”).

WHEREAS, on each of February 24, 2006 and February 20, 2007, the Executive
received a grant of restricted stock units.  Each of these grants was evidenced
by a Notice of Grant of Restricted Stock Units and a Restricted Stock Unit
Agreement issued by Align and accepted by the Executive (collectively, the
“Original Award Agreements”).

WHEREAS, it was subsequently determined that the provisions related to equity
acceleration in the amended and restated employment agreement by and between the
Executive and Align and dated as of April 19, 2005 (the “Employment Agreement”)
were inconsistent with the equity acceleration provisions in the Original Award
Agreements.

WHEREAS, in order to reflect the intent of the parties and to make the equity
acceleration terms of the Original Award Agreements consistent with the equity
acceleration terms of the Employment Agreement, Align and the Executive desire
to amend each of the Original Award Agreements.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Original Award Agreements, and for other good and valuable
consideration, intending to be legally bound hereby, the parties agree as
follows:

2.     Paragraph (c) “Termination Without Cause or Good Reason” of each of the
Original Award Agreements is deleted in its entirety, to read as follows:

“(c) [intentionally deleted]”

3.     Paragraph (d)  “Upon a Change of Control” of each of the Original Award
Agreements is hereby amended in its entirety, to read as follows:

“(d) Upon a Change of Control. Notwithstanding paragraph (a) above, in the event
of the occurrence of a Change of Control (as defined in the Employment
Agreement) while Participant is employed by the Company, then Participant shall
immediately vest in all outstanding Restricted Stock Units awarded pursuant to
this Notice of Grant.”

4.     Except as amended hereby, each of the Original Award Agreements shall
remain in full force and effect.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
effective as of the day and year first written above.

 

ALIGN TECHNOLOGY, INC.,

 

 

 

 

 

a Delaware corporation

 

 

 

 

 

/s/ Roger E. George

 

 

 

 

 

 

 

 

Roger E. George,

 

 

 

 

 

Vice President, Corporate and Legal

Affairs, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

Thomas M. Prescott, an individual

 

 

 

 

 

 

 

 

/s/ Thomas M. Prescott

 

 

 

 

 


--------------------------------------------------------------------------------